EXHIBIT 10.5




VANELL, CORP.

Advisory Services Agreement




UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS IN LIEU OF A SPECIAL MEETING

Dated as of: January 23, 2014




The following Agreement ("Agreement") between Vanell, Corp., a corporation of
the State of Nevada, (the "Corporation"), and Neil Swartz and Timothy Hart
collectively, ("Advisors") outline the services and compensation between the
parties.




Advisory Services and Issuance of Preferred Stock




1)  Advisory Services.




In consideration for the issuance of six hundred thousand (600,000) of Vanell
Corp's ("VANELL") Preferred Stock to the Advisors and in the amounts set forth
herein and as inducement for the Advisors to be affiliated with VANELL, the
Advisors have agreed to and shall provide the following advisory services:




·

Assist management with the preparation and filing of reports with the Securities
and Exchange Commission, including past and current reports on Form 10-K and
10-Q

·

Repackage corporate materials to position VANELL as a railroad company seeking
an acquisition

·

Assist VANELL in seeking to identify and evaluate potential merger and
acquisition candidates and, when appropriate, negotiate on VANELL's behalf

·

Assist VANELL in maintaining current on the OTCQB markets

·

Initiate an investor relations campaign

·

Assist VANELL in preparation of private offering documents

·

Introduce prospective investors to VANELL




The Preferred Stock shall upon issuance be deemed earned.




2)  Preferred Stock.




The designations and preferences for the Preferred Stock is attached as
Exhibit A. VANELL shall have authorized a series of preferred stock and file the
Certificate of Designations with the Nevada

Secretary of State.




3)  Issuance of Preferred Stock




In consideration for the issuance of 600,000 shares of Preferred Stock to Neil
Swartz and Timothy Hart they shall deliver to VANELL the Advisory Services
outlined herein.




























 

VANELL, CORP. Advisory Services Agreement

1











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of this 23rd day of January 2014.










/s/ Neil Swartz

 

/s/ Timothy Hart

Neil Swartz-CEO Vanell, Corp

 

Timothy Hart-CFO Vanell, Corp




Signed and accepted by Advisors:




/s/ Neil Swartz

 

/s/ Timothy Hart

Neil Swartz, an individual

 

Timothy Hart, an individual

























 

VANELL, CORP. Advisory Services Agreement

2









